NEVILLE, District Judge
(concurring).
As one of the members of the three-judge panel in the above case, I have joined in the order. I think the record should show however that the court originally deferred decision after the hearing on April 30, 1971 for a sixty day period by order of May 7, 1971 “to afford the Interstate Commerce Commission an opportunity to pass upon the merits of the petition of P. C. & W. Railway now pending . . . ” to purchase the line and trackage of the Minnesota Industrial Railway Co., a subsidiary of Chicago and North Western Railway, sought to be abandoned. Thereafter, on petition of James B. Lund, the attorney representing said P. C. & W. Railway and some of the plaintiffs, the court by order dated July 21, 1971, extended the time for its decision to September 7, 1971 and did not require the posting of a bond as had been requested by the Chicago and North Western Railway to indemnify it for its subsidiary’s loss which it asserts amounts to some $10,000 per month. September 7, 1971 came and went and the court has received no word either from the Interstate Commerce Commission nor from any of the plaintiffs nor from any of the intervenors. It seems appropriate therefore that the court now should make its decision, and it has so done